PER CURIAM
Defendant appeals his conviction for sexual abuse in the first degree. He contends that the court erred in allowing evidence of the results of a polygraph examination. He concedes that he and his counsel signed a stipulation that the results of the test would be admissible but contends that, because polygraph results are not scientifically reliable, the test results should have been excluded. The evidence was admissible because of the stipulation. State v. Brown, 297 Or 404, 687 P2d 751 (1984).
Affirmed.